DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 1-27 were originally filed July 30, 2021.
	Claims 1-27 are currently pending and under consideration.
Election/Restrictions
	Upon further consideration, the restriction requirement is hereby withdrawn.
Priority
	The present application claims the benefit of 63/059,904 filed July 31, 2020.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 21, 2022 is being considered by the examiner.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 1 is objected to because of the following informalities:  it appears that claim language and/or punctuation is missing from “the first amide group is in an amide bond with a second carbonyl group a second amino” (see line 4).  Appropriate correction is required.

Claim 6 is objected to because of the following informalities: the “further comprises” language is unnecessary since independent claim 1 refers to “three or more amino acids”.  Appropriate correction is required.

Claim 9 is objected to because of the following informalities:  “at least substituent” should read “at least one substituent” (see line 2).  Appropriate correction is required.

Claims 12-14 are objected to because of the following informalities: embedded periods are present in the claims “SEQ. ID. No.” or “SEQ. ID. Nos.” should read “SEQ ID NO:” or SEQ ID NOs:.  Appropriate correction is required.

Claim 12 is objected to because of the following informalities: “selected from one of” should read “selected from the group consisting of”.  Appropriate correction is required.

Claims 13 and 14 are objected to because of the following informalities: “is” should read “consists of”.  Appropriate correction is required.

Claim 19 is objected to because of the following informalities: “at least substituent” should read “at least one substituent” (see line 2).  Appropriate correction is required.

Claims 22-24 are objected to because of the following informalities: the preamble should match that of the claim from which the claim depends (i.e. “method” instead of “compound”).  Appropriate correction is required.
Claims 22-24 are objected to because of the following informalities: embedded periods are present in the claims “SEQ. ID. No.” or “SEQ. ID. Nos.” should read “SEQ ID NO:” or SEQ ID NOs:.  Appropriate correction is required.

Claim 22 is objected to because of the following informalities: “selected from one of” should read “selected from the group consisting of”.  Appropriate correction is required.

Claims 23 and 24 are objected to because of the following informalities: “is” should read “consists of”.  Appropriate correction is required.

Claim 26 is objected to because of the following informalities:  dependency on claim 17 is suggested since claim 17 is a method claim requiring a subject whereas claim 14 is a claim drawn to a compound.  Appropriate correction is required.

Claim 26 is objected to because of the following informalities:  it is suggested that the preamble of claim 17 is altered to “A method of prevention and/or treatment for coronavirus” to fully correlate with present claim 26.  Furthermore, all method steps should be recited as active, positive steps (i.e. “administered” should read “administering”). Appropriate correction is required.

Claim 27 is objected to because of the following informalities:  dependency on claim 17 is suggested since claim 17 is a method claim requiring a subject whereas claim 14 is a claim drawn to a compound.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. One of skill in the art would not be able to determine the scope of the presently claimed cyclic peptide. The claim language appears to be unduly redundant (e.g. amino acids naturally have an N-terminus and a C-terminus). It appears that the cyclic peptide is simply an N-terminus to C-terminus cyclization with three or more amino acids. It also appears from the claim language that only three amino acids can be in the cyclic portion based on how the linker is bound to the first and second amino acid. From the dependent claims, it appears that this is actually not what applicants wish to claim (e.g. see dependent claim 6 wherein the cyclic portion comprises at least five amino acids). Due to the cyclic nature of the peptide, any amino acid of the cyclic peptide could be considered a “linker”. 

Claims 2 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. One of skill in the art would not be able to determine the scope of the presently claimed cyclic peptide. It is unclear if the linker comprising a planar cyclic group is referring to a single amino acid or the linker within the cyclic peptide. It is unclear if the claim requires an amino acid comprising a cyclopentane, a cyclohexane, etc. or not. In addition, while peptide bonds are considered “planar” in nature, the final structure of an amino acid or cyclic peptide is three dimensional. Thus, it is unclear how the claims are attempting to limit the structure of the cyclic peptide.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. One of skill in the art would not be able to determine the scope of the presently claimed cyclic peptide. Xaa is defined in the claim but not present in the formula. Xaa1-Xaa4 are not defined.

Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 recites the limitation "the subject" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 27 recites the broad recitation “animal”, and the claim also recites “mammal”, “bird”, “reptile”, “primate”, “human”, “pet”, “farm animal”, and “zoo animal” which are narrower statements of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Please note: when amending the claim, applicant is cautioned that several of the subgenuses would also be considered a broad limitation together with a narrow limitation if retained in the same claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 10 depends on independent claim 7. Independent claim 7 requires Xaa1 to be a hydrophobic amino acid. Dependent claim 10 refers to a formula for Xaa1 with various R groups which broadens the scope of “hydrophobic amino acid”. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claims 15 and 16 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claims 15 and 16 depend on independent claim 7. Independent claim 7 refers to a specific structure of a cyclic peptide. Claims 15 and 16 refer to functions of the cyclic peptide which are presumed to be dependent on the structure of independent claim 7. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim 20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 20 depends on independent claim 17. Independent claim 17 requires Xaa1 to be a hydrophobic amino acid. Dependent claim 20 refers to a formula for Xaa1 with various R groups which broadens the scope of “hydrophobic amino acid”. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim 25 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 25 depends on independent claim 17. Independent claim 17 requires “treatment for coronavirus” via “administering to a subject”. In the case of independent claim 17, the preamble “breaths life” into the claim (see Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165-66 (Fed. Cir. 1999) and Jansen v. Rexall Sundown, Inc., 342 F.3d 1329, 1333, 68 USPQ2d 1154, 1158 (Fed. Cir. 2003)). Therefore, the claim language of dependent claim 25 of “wherein the subject is infected with coronavirus” fails to further limit independent claim 17. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim 26 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 26 depends on claim 14. Claim 14 is dependent on claim 12 which is dependent on independent claim 7. Independent claim 7 is drawn to a compound (i.e. cyclic peptide). Claim 26 fails to further limit the structure of the compound. Claim 26 refers to an intended use of administering the compound to a subject. Thus, claim 26 fails to further limit the compound of independent claim 7. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Khalily et al., 2018, Structure-based design, synthesis and anticancer effect of cyclic Smac-polyarginine peptides, Amino Acids, 50: 1607-1616.
For present claims 1-3, Khalily et al. teach cyclic peptides comprising more than three amino acids with lysine and/or arginine as linkers (please refer to the entire specification particularly the abstract; Figure 1).
Therefore, the teachings of Khalily et al. anticipate the presently claimed cyclic peptide.

Claims 1-3 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koizumi et al., 2016, Structure-activity relationship of cyclic pentapeptide malformins as fibrinolysis enhancers, Bioorganic & Medicinal Chemistry Letters, 26: 5267-5271.
For present claims 1-3 and 6, Koizumi et al. teach cyclic pentapeptides comprising lysine as a linker (please refer to the entire specification particularly the abstract; Table 1).
Therefore, the teachings of Koizumi et al. anticipate the presently claimed cyclic peptide.
Claims 1-3 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arosio et al., 2008, A Potent Integrin Antagonist from a Small Library of Cyclic RGD Pentapeptide Mimics Including Benzyl-Substituted Azabicycloalkane Amino Acids, ChemMedChem, 3: 1589-1603.
For present claims 1-3 and 6, Arosio et al. teach cyclic pentapeptides comprising arginine as a linker and benzyl-substituted azabicycloalkane amino acids (please refer to the entire specification particularly the abstract; pages 1590-1592).
Therefore, the teachings of Arosio et al. anticipate the presently claimed cyclic peptide.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
There are many conservative amino acid variants for present SEQ ID NO: 2 (FQSK) (i.e. elected species) in the prior art including FQNK, FQAK, FQSQ, YQSK, FESK, etc. For one example, see WO 2019/048634 – SEQ ID NO: 29 (FQAK).
Allowable Subject Matter
Claims 7, 8, 11, 17, 18, and 21 are allowed.
Future Communications
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER D STEELE whose telephone number is (571)272-5538. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMBER D STEELE/Primary Examiner, Art Unit 1658